Citation Nr: 0935294	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for skin rashes and 
blisters.

3.  Entitlement to service connection for non-cancerous fatty 
tumors.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that in this rating decision the Veteran's 
claim for service connection of a left knee disability was 
denied.  In a January 2006 Statement of the Case, the RO 
addressed this issue as the Veteran had apparently filed a 
Notice of Disagreement (NOD) with respect thereto.  In his 
March 2006 Substantive Appeal (VA Form 9) the Veteran 
withdrew his NOD with respect to this issue.  Accordingly, 
this issue is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran's claims file was lost 
during the course of his claims and appeal.  In a November 
2008 letter, the RO provided the Veteran with notice in 
regards to the claims on appeal; however this notice was 
inadequate with respect to the claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a right knee 
disability.  In claims to reopen, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit sought.  VA should consider the bases for the final 
denial and the notice letter must describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The November 2008 notice letter did not 
contain such notice.
A review of the claims file indicates that there may be 
outstanding records in VA's possession.  VA is under a duty 
to make as many requests as are necessary to obtain records 
in the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  Contained within the claims file are a few VA 
treatment notes dated from September 2007 to November 2008.  
Several other rating decisions of record refer to VA 
treatment records and examination reports dated well prior to 
this period of time, particularly back to 1980.  Upon remand, 
the AMC/RO should attempt to obtain all of the Veteran's VA 
medical records not currently associated with the claims 
file. 

An examination is necessary to decide the claim of service 
connection for skin rashes and blisters.  In his March 2006 
Substantive Appeal the Veteran related that he has had skin 
rashes and blisters since 1968.  The evidence of record is 
insufficient to decide this claim; the Veteran is competent 
to report he had a rash in service, and his statement meets 
the low threshold of a suggestion of a nexus between a skin 
disability and service.  Thus, the Board finds that the 
Veteran should be afforded a VA examination to address this 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Moreover, in cases such as this where a 
veteran's service treatment records are unavailable, there is 
a heightened duty to assist.  Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992); Jolley v. Derwinski, 1 Vet. App. 37 (1990).  
Upon remand, the AMC/RO should schedule the Veteran for a VA 
examination to ascertain the nature and etiology of any 
diagnosed skin disorder(s), claimed as skin rashes and 
blisters.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), to include furnishing the Veteran 
with a letter informing him of evidence 
and information that is necessary to 
reopen the claim of entitlement to 
service connection for a right knee 
disability.

2.  Obtain all of the Veteran's VA 
medical records not currently associated 
with the claims file and associate them 
therewith.  

Perform any and all follow-up as 
necessary, and document negative results.

3.  Thereafter, arrange for the Veteran 
to be afforded an examination by an 
appropriate physician to determine the 
nature and etiology of nature and 
etiology of any diagnosed skin 
disorder(s), claimed as skin rashes and 
blisters.  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his lay 
assertions and the pertinent medical 
evidence.  

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
diagnosed skin disorder(s), claimed as 
skin rashes and blisters, are 
attributable to service. 

If it is determined that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and explain why an opinion 
cannot be provided without resort to 
speculation.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
such a conclusion as it is to find 
against it.

4.  After the development requested above 
has been completed to the extent 
possible, review the record and 
adjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

